Citation Nr: 0637114	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of shrapnel wound, right lateral thigh, Muscle 
Group XIV, currently rated as 30 percent disabling.  

3.  Entitlement to an increased disability rating for 
arthrosis of the left shoulder, currently rated as 10 percent 
disabling.  

4.  Entitlement to service connection for a disorder 
variously characterized as low back and buttock pain and 
damage to nerve and muscle, including Muscle Group XVII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.  During his tour in Vietnam, he was a forward observer 
and mortar man.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), dated in July 2004 and February 2005.  In the July 2004 
decision, the RO denied an increased rating for residuals of 
shell fragment wound of Muscle Group XIV and service 
connection for low back pain as secondary to that disorder.  
In the February 2005 decision, the RO granted a 30 percent 
rating for PTSD and a 10 percent rating for arthrosis of the 
left shoulder, both of which had previously been rated 
noncompensable.  

In June 2006, a videoconference Board hearing was held before 
the undersigned Veterans Law Judge.

The issues of increased ratings for arthrosis of the left 
shoulder and residuals of shrapnel wound, right lateral 
thigh, Muscle Group XIV, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD produce no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: panic attacks more than once a week; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; suicidal thoughts, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Global Assessment of functioning (GAF) scores 
dropped from 55 in 2004 to 41 and 42 in 2006.

2.  Current residuals of injury to Muscle Group XVII were 
incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no higher, 
for PTSD are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The veteran is entitled to service connection for injury 
to Muscle Group XVII.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The appellant 
filed his claim for an increased rating for Muscle Group XIV 
and service connection for low back pain, variously 
characterized, in March 2004.  He was notified of the VCAA 
duties to assist as to these issues by correspondence dated 
in April and June 2004.  The appellant filed his claim for an 
increased rating for left shoulder arthrosis and PTSD in 
October 2004.  He was notified of the VCAA duties to assist 
as to these issues by correspondence dated in November 2004.  
The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  The 
veteran provided testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in June 2006.  Further 
attempts to obtain additional evidence would be futile.  

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO included information with 
regard to effective dates and disability in a letter dated in 
May 2006.  The duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.

Increased Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The present level of the veteran's disability is the primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's claim was filed in October 2004.  Service-
connected PTSD is currently rated as 30 percent disabling 
pursuant to Diagnostic Code 9411, effective from the date the 
veteran filed this claim.  Prior to the filing of this claim, 
a 0 percent rating was in effect since February 1970.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

General Rating Formula for Mental Disorders:
Rati
ng
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2006)

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Factual Background

This combat veteran served in the Marines and was wounded in 
Vietnam in February 1968.  Psychiatric evaluations and 
outpatient treatment reports dating from approximately 
November 2004 to the present are in the file for comparative 
purposes.

VA treatment records dated from November 2004 through 
November 2005 show that the veteran has attended PTSD 
psychiatric treatment sessions and undergone evaluations for 
PTSD at all times relevant to this decision.  He has been 
under the care of VA psychiatrists and has been on 
psychiatric medication.  He testified that he was currently 
taking Trazadone.  

VA and private examinations show symptoms of PTSD that appear 
of increasing severity.  A VA compensation examination in 
November 2004 reflects a diagnosis of PTSD and a GAF of 55.  
During examination, the veteran described his combat 
experiences in Vietnam as a forward observer.  He reported 
that he had not seen a doctor for his PTSD or taken 
medication for PTSD prior to the examination.  He reported 
recently elevated work-related stress associated with his 
long term job as a postal worker.  He reported a good 
marriage of 19 years duration and a good relationship with 
his three children who were all grown.  He did report 
irritability which affects his marriage.  He noted he had 
some casual friends at work, attended church, and had a hobby 
of building birdhouses.  Mental status examination revealed 
him to be alert and attentive.  His mood was anxious and his 
affect was constricted.  His speech was regular without 
evidence of psychomotor agitation.  Eye contact was good and 
he was logical and coherent in thought processes.  There were 
no hallucinations or delusions.  He denied current suicidal 
ideation.  His memory was mildly to moderately impaired for 
recent and remote events.  There was some impaired 
concentration.  The examiner opined that the veteran was 
experiencing moderate symptoms of PTSD.  It was noted that 
the veteran reported these symptoms began over the last year 
to year and a half.  His GAF score was 55.

Treatment records from a VA psychiatrist show that the 
veteran had various medication adjustments for his symptoms 
of anxiety, poor sleep, irritability and vivid nightmares in 
October 2005.  He also underwent counseling in 2005.  In 
October he reported increased anxiety and noted that he drove 
through a red light without realizing it.  He was seen in 
November 2005 for complaints of exacerbation of symptoms.  He 
reported increased anger and irritability.  He reported 
ruminating thoughts about surgical revision of his left 
shoulder.  His mood was dysphoric, and he reportedly still 
had vivid nightmares, hypervigilance and poor sleep.  He was 
well-groomed and his mood was mildly anxious and dysphoric 
with congruent affect.  There was no current suicidal or 
homicidal ideation.  There were vivid dreams but no frank 
hallucinosis.  His judgment and insight were mildly impaired.  
He was continued on Citalopram and Buproprion but Trazadone 
was discontinued.  He was placed on quetiapine for PTSD, poor 
sleep, hypervigilance and irritability, and titrated as 
tolerated.  

A private psychologist, Colin C. Doyle, Ph.D., treated the 
veteran in 2006.  Dr. Doyle wrote letters on the veteran's 
behalf in January and May 2006, indicating that he saw the 
veteran for five one-hour sessions during that time period.  
He accurately noted the veteran's combat history in both 
reports, and noted that the veteran first began going to the 
local VA for care of his PTSD in 2004.  In January 2006, Dr. 
Doyle noted the following findings: recurrent intrusive 
distressing recollections and dreams of trauma such as 
carrying dead marines, flashbacks and dissociative periods 
when the veteran was unaware of his surroundings and only 
attended to internal stimuli, efforts to avoid thoughts and 
situations that trigger stimuli, feelings of detachment, 
severe sleep disturbance, only sleeping one to four hours per 
night, irritability and outbursts of anger, intrusive 
thoughts of self-harm or harm to coworkers, memory and 
concentration problems, judgment affected by PTSD on an 
hourly basis, and markedly diminished interest in significant 
activities.  Dr. Doyle noted that the veteran's increased 
symptoms required increased medication.  He noted that the 
veteran would continue with therapy sessions and that he was 
considering psychiatric hospitalization of the veteran for 
imminent harm to self and others as needed.  

Mental status examination revealed the veteran was oriented 
and his mood was somber with tears at times.  He was anxious 
and agitated with thoughts of harm to self and others when 
provoked and at time he was easy to provoke.  Cognitive 
performance was variable and affected by intrusive thoughts 
on an hourly basis.  Pain from a shrapnel wound was 
reportedly a constant reminder and stimulus for PTSD 
symptoms.  The diagnosis was PTSD, chronic, severe, 
unemployable, totally and permanently disabling.  GAF was 41.  
Dr. Doyle opined that the veteran's PTSD was chronic and 
that, based on his experience of treating combat veterans for 
over 33 years, he found that the veteran would not be able to 
work on a regular basis.  

Dr. Doyle's May 2006 report was written in anticipation of 
the veteran's hearing before the undersigned.  He reported 
that the veteran was severely disabled due to PTSD, and that 
he had occupational and social impairment with deficiencies 
in most areas of life including work, family relations, 
judgment, thinking, mood and anxiety.  The veteran reported 
suicidal thoughts of running his car into a tree and other 
ideas of self harm and harm to others.  Dr. Doyle observed 
the veteran had near continuous anxiety and depression 
affecting his ability to function effectively.  Again, 
impulse control when provoked was noted as problematic.  The 
veteran was noted to be easily provoked.  Memory, 
concentration, comprehension and judgment were affected daily 
by symptom exacerbation due to internal stimuli.  Sleep 
disturbance and nightmares were noted to continue.  The 
veteran was noted to be unable to deal with stresses related 
to work.  It was emphasized that the veteran's response to 
internal thought patterns created a safety concern.  Anger 
response was noted.  The examiner opined that the veteran 
would have to socially engineer his life to avoid as much 
stress as possible, and to avoid the internal and external 
stimuli that provoke extreme emotional responses.  Dr. Doyle 
opined that the veteran could cope for a short while if he 
had at least three hours sleep per night, took his 
medication, had only mild nightmares and avoided stimuli that 
exacerbated symptoms.  The diagnosis was PTSD, chronic, 
severe, unemployable.  GAF score was 42.  

Dr. Doyle's reports reflect a severity of symptoms consistent 
with the treatment history and the veteran's testimony.  
Specifically, the veteran testified before the undersigned 
that he was having problems with anger, panic attacks and 
sleep disturbance several times per week.  He reported that 
he lashed out in his sleep and he could not sleep in the same 
room with his wife.  He described feelings of suicide to the 
extent that he had thought of driving his car into a tree, 
but he has not actually tried to do that.  He reported that 
he had an episode of flashback or deep thinking while driving 
and he was not paying attention and ran a red light.  

The veteran's wife and a friend submitted candid letters 
detailing their observations of the veteran's difficulties 
due to PTSD in recent years.

Analysis

The Board has extensive data in the updated VA treatment 
records with which to assess the veteran's current 
psychiatric situation.  There is no question that his overall 
mental health is significantly compromised by PTSD.  This has 
been documented by his VA mental health care workers as well 
as his treating psychologist, Dr. Doyle.

The veteran's record shows that he is clearly struggling to 
fulfill occupational and social obligations, but has had 
increased psychological difficulty functioning well within 
the work environment.  This has been attributed by treating 
sources to his PTSD.  He has also had difficulty with 
concentration and memory and thus has had trouble handling 
mental tasks.  He has become increasingly isolated and 
recently more dependent upon medications to abate the mental 
health symptoms.  The veteran testified in essence that he 
questions his ability to work due to his outbursts and 
internal stimuli related to PTSD.  His difficulties with work 
due to PTSD have been alluded to in treatment records.  

The veteran's overall mental functioning is at the point 
where he has severe mood variations that his GAF has been 
estimated in the low 40's even with medication.  The Board 
finds Dr. Doyle's assessments to be consistent with the 
treatment records and testimony and to represent the 
veteran's true level of functioning.  The Board notes that 
Dr. Doyle has offered significant insight into the veteran's 
condition.  The veteran manifests increasingly antisocial and 
isolated mannerisms.  He has regular and significant sleep 
disturbance with vivid nightmares, and is increasingly angry 
and irritable.  Although he has been treated, his symptoms 
have not improved consistently.  

The veteran has occupational and social impairment with 
reduced reliability and productivity due to anxiety and panic 
attacks more than once a week, difficulty in understanding 
complex commands as demonstrated by documented concentration 
and memory impairment with intrusion of internal stimuli, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  He has intrusive thoughts of suicide 
and self harm.  This set of manifestations affect the ability 
to function effectively to the degree that a 50 percent 
rating is warranted.

The veteran does not, however, warrant an evaluation in 
excess of 50 percent.  He has described a fairly active daily 
routine.  For instance, the veteran reported that he tinkers 
around the house and performs household chores such as doing 
the dishes and clean up.  He uses the computer and plays with 
his three dogs in the yard daily.  He also goes across the 
street to watch his elderly father-in-law daily.  Moreover, 
he reports a good relationship with his wife, children and 
grandchildren.  He testified that he attends church and 
belongs to the DAV.  He also noted that he does not have 
problems related to PTSD which preclude him from going into a 
grocery store.  Treatment records in 2005 show that he has 
hobbies including building birdhouses and other structures.  
The Board finds that these activities do not manifest 
occupational and social impairment with deficiencies in most 
areas.  He has successful relations in the areas of family 
relations and church.  Although there is suicidal ideation, 
the veteran has not indicated that his daily activities, such 
as watching a relative and cleaning the house, are precluded.  
There is no showing of obsessional rituals which actually 
interfere with routine activities, psychomotor speech 
problems, manifestations of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  He has not demonstrated 
documented impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene or 
inability to establish and maintain effective relationships.

Further, the Board notes there is no total occupational and 
social impairment to warrant a 100 percent rating.  There is 
no gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Again, the 
veteran maintains positive social relationships, assumes 
family responsibilities by watching an elderly relative and 
his pets and performs routine tasks.  

The Board finds that while the evidence is not entirely 
unequivocal, with resolution of all doubt in his favor, his 
symptoms more nearly than not fulfill the criteria for a 50 
percent schedular evaluation for PTSD.  

The veteran has indicated that he stopped working at the post 
office in January 2006 due to his left shoulder.  He has 
described activities which show his PTSD does not preclude 
him from performing routine daily tasks.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection for Low Back Pain, Muscle Group XVII

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

At his hearing before the undersigned Veteran's Law Judge, 
the veteran testified that he has had a hard time accurately 
characterizing this disability.  He noted that the problem is 
a muscular and neurological pain in the area of his low back 
to the right side.  He has attempted to characterize this 
disorder as related to the service-connected shrapnel wound 
of Muscle Group XIV.  

Service medical records show treatment for multiple shrapnel 
wounds of the right thigh, groin and buttock.  A final 
diagnosis in April 1968 was multiple shrapnel wounds to the 
right groin, right buttock and right leg.  In addition to 
treatment of the service-connected right thigh wound, the 
veteran underwent removal of a large metallic fragment from 
the right lateral buttock.  

VA examination for scars in August 2005 revealed complaints 
of pain and irritation in the right buttock region.  The 
examiner observed a scar on the right buttock at the 
waistline that measured 4 cm x 1 cm with areas of induration.  
The area had some deep extension of the entire length.  The 
impression was traumatic scar, right buttock, with evidence 
of deep extension, pain and burning consistent with 
neuropathic type pain.  

Thus, the veteran received a shrapnel wound to the right 
buttock in service, and he now has residuals of that injury 
involving Muscle Group XVII.  This appears to be separate 
from the shrapnel wound to the right thigh.  

As such, a reasonable doubt exists in this case and further 
delay in reaching a decision by remanding this matter for 
further development would not be appropriate.  Accordingly, 
the Board finds that he incurred injury involving Muscle 
Group XVII as a result of his combat service.



ORDER

A 50 percent rating, and no more, for post traumatic stress 
disorder is granted, subject to the law governing the award 
of monetary benefits.  

Service connection for injury to Muscle Group XVII, 
previously characterized as low back pain, is granted.


REMAND

A remand is required in this case as to the issues of an 
increased rating for left shoulder arthrosis and residuals of 
shrapnel wound, right lateral thigh, Muscle Group XIV.  This 
is necessary to fulfill the duty to assist and ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran testified that he recently underwent surgery for 
the left shoulder.  In fact, his left arm was in a sling at 
the June 2006 hearing and it was reported his left shoulder 
surgery had occurred two days prior to the hearing.  The 
veteran's representative argued that medical evaluation 
should occur no sooner than 90 days from the surgery.  The 
Board agrees that additional evaluation is warranted 
considering the fact that the veteran recently underwent 
surgery on his service-connected left shoulder disability.  

As to the claim for an increased rating for residuals of 
shrapnel wound, right lateral thigh, Muscle Group XIV, the 
Board observes that a VA examination is necessary.  The 
examination for scars conducted in August 2005 does not 
contain sufficient information relevant to evaluating this 
injury under the schedular rating criteria for muscle 
injuries as set forth at 38 C.F.R. § 4.56 (2006).  There are 
no findings as to the absence or presence of the objective 
findings for severe muscle injury.

In order to fulfill the duty to assist, the RO should 
schedule the veteran for appropriate VA examinations of the 
left shoulder and residuals of shrapnel wound, right lateral 
thigh, Muscle Group XIV, and make a request for any 
additional treatment records for the left shoulder.  See 38 
C.F.R. § 3.159 (2006).  It is noted that the veteran reported 
he receives no current treatment for his residuals of 
shrapnel wound, right lateral thigh, Muscle Group XIV.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request updated 
treatment records for the service-
connected left shoulder from sources 
identified by the veteran.

2.  The veteran should be afforded the 
following:
(a) a complete VA orthopedic examination 
in order to fully evaluate the service-
connected left shoulder disability.  The 
claim folder with a copy of this remand 
must be made available to the examiner 
prior to the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2006).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2006).  
(b) an appropriate VA examination in 
order to fully evaluate the service-
connected residuals of shrapnel wound, 
right lateral thigh, Muscle Group XIV.  
The claim folder with a copy of this 
remand must be made available to the 
examiner prior to the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  The examiner is asked to determine 
whether the Muscle Group XIV injury 
includes ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track, whether 
palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  The examiner should state 
whether there is evidence showing that 
the muscles swell and harden abnormally 
in contraction and whether tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  It should 
be noted whether these the following 
signs of severe muscle disability are 
present: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile; (B) 
adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C) diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests; (D) 
visible or measurable atrophy; (E) 
adaptive contraction of an opposing group 
of muscles; (F) atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle; (G) induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for the service-connected left shoulder, 
and residuals of shrapnel wound, right 
lateral thigh, Muscle Group XIV, with 
consideration of all evidence including 
that received since the issuance of the 
most recent SSOC in April 2006.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


